Citation Nr: 0706188	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  02-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of service connection for a perforated right ear 
drum. 

2.  Entitlement to service connection for a perforated right 
ear drum. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1983 to February 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Offices (ROs) in Atlanta, Georgia, and 
Jackson, Mississippi.  In March 2004 and May 2006, the Board 
remanded this issue for further development. 

The Board notes that the issues of entitlement to a total 
disability rating based on individual unemployability (TDIU), 
and entitlement to service connection for numerous 
conditions, to include hearing loss, arthritis of the elbows, 
and tinnitus were referred to the RO by the May 2006 Board 
remand. 

In May 2006, the veteran filed a claim for an increased 
rating for his service-connected knee and low back disorders.  
These issues have not been properly developed or certified 
for appellate consideration, and they will not be addressed 
in this decision.  These matters are referred to the RO.

Additionally, the Board notes that per the May 2006 remand 
instructions, the veteran was provided with a statement of 
the case regarding his claim for entitlement to a compensable 
rating for migraine headaches in July 2006.  However, the 
veteran did not provide a substantive appeal despite the May 
2006 remand specifying that the veteran has an obligation to 
perfect the appeal should he desire appellate review.  
Therefore, as the appeal has not been perfected, this issue 
is not currently before the Board. 

In June 2003, the veteran attended a travel Board hearing 
before the undersigned Veterans Law Judge.  The transcripts 
from this hearing are of record.

The issue of entitlement to service connection for a 
perforated right ear drum is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By rating decision in August 1988, the RO denied 
entitlement to service connection for a perforated right ear 
drum; this decision is final.

2.  Evidence received since the August 1988 rating decision 
is not cumulative or redundant, or is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The August 1988 rating decision, which denied entitlement 
to service connection for a perforated right ear drum, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006).

2.  Evidence received since the August 1988 rating decision 
is new and material and the claim of entitlement to service 
connection for a perforated right ear drum is reopened.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

Because the claim is being reopened, no further assistance is 
needed to substantiate that aspect of the appeal.  

Analysis

The RO originally denied entitlement to service connection 
for a perforated right ear drum in an August 1988 rating 
decision.  Service connection was denied on the basis that 
there was no current disability and no nexus of a current 
disability to military service as the veteran's separation 
examination was negative for a perforated ear drum.  Evidence 
considered at that time included the service medical and 
personnel records.

The appellant was notified of this decision and his 
procedural rights, but did not file an appeal.  Thus, the 
August 1988 rating decision became final.  See 38 U.S.C.A. § 
7105 (c).

The appellant filed a claim to reopen entitlement to service 
connection in March 2000.   The question for the Board now is 
whether new and material evidence has been received by the RO 
in support of the veteran's claim since the issuance of that 
decision. 

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.160(d); 38 C.F.R. §§ 20.1100, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed in March 2000, prior to August 29, 2001.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the August 1988 rating decision 
includes additional service medical records, VA Medical 
Center (VAMC) treatment reports and the veteran's June 2003 
hearing.  

The veteran submitted additional copies of his service 
medical records from August 1986.  These records demonstrate 
that the veteran was struck on the right side of his head by 
a co-worker's fist.  The veteran complained of dizziness, 
pain and hearing loss.  Specifically, a treatment note from 
August 14, 1986 stated that the veteran suffered a perforated 
ear drum.  There was fresh blood.  The veteran was referred 
to an ear, nose and throat specialist.  These records were 
not previously included in the original service medical 
records.

The newly received medical evidence documents a right ear 
perforation in service that resulted in a referral to an ear, 
nose and throat specialist.  The Board therefore finds that 
the evidence received since the August 1988 Board decision is 
both new and material.  Accordingly, the claim is reopened.

The issue of entitlement to service connection for a 
perforated right ear drum is reviewed on a de novo basis.  


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a perforated 
right ear drum, and the appeal is reopened. 

REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

There is competent evidence of incurrence of an in service 
injury as the veteran's August 1986 service medical records 
demonstrate that the veteran suffered a perforated right ear 
drum while in service.

Because the veteran was treated for a perforated right ear 
drum while in service, a medical opinion is needed in order 
to determine whether he now has a perforated right ear drum 
that was aggravated during service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
VA ear, nose, and throat examination in 
order to determine whether he currently 
has a perforated ear drum.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examiner must review the 
claims folder, and note such review in 
the examination report, or in an addendum 
to the report.  If the examiner finds 
that the veteran currently has a 
perforated ear drum, the examiner should 
determine whether any currently 
perforated right ear drum, at least as 
likely as not (50 percent probability or 
more), was caused or aggravated by an 
injury during active service.  The 
examiner should provide a rationale for 
the opinion.

2.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


